657 F.2d 244
UNITED STATES of America and the Crow Tribe, Appellants,v.STATE OF MONTANA, et al., Appellees.
Nos. 78-2865, 78-2917.
United States Court of Appeals,Ninth Circuit.
June 10, 1981.

1
Before SNEED and ANDERSON, Circuit Judges, and WILLIAMS,* District judge.

ORDER

2
In accordance with Montana v. United States, 450 U.S. 544, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981), this case is remanded to the district court for further proceedings in accordance with that opinion.


3
The Supreme Court did not address itself to several specific holdings of this court set forth in United States v. Montana, 604 F.2d 1162 (9th Cir. 1979).  These holdings remain the law of this circuit.  See White Mountain Apache Tribe v. State of Arizona, 649 F.2d 1274, 1281, (9th Cir. 1981) (revised opinion.)



*
 Honorable David W. Williams, United States District Judge for the Central District of California, sitting by designation